PER CURIAM.
The record of appellant’s conviction fails to support the judgment and sentence because of the State’s failure to prove an essential element of the crime charged. See § 811.20 Fla.Stat. (1965), F.S.A. The State, in its brief and upon oral argument, recognizes the fatal deficiency. Therefore, the judgment and sentence must be reversed *630upon authority of the law as established in Lasher v. State, 80 Fla. 712, 86 So. 689 (1920); Farrior v. State, Fla.1954, 76 So.2d 148; Johnson v. State, Fla.App.1958, 102 So.2d 412; Patterson v. State, Fla.App.1964, 167 So.2d 766.
Reversed, with directions to discharge appellant.